Citation Nr: 0411297	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  99-08 712A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from July 7, 1998 to August 14, 
1998.

The case comes before the Board of Veterans' Appeals (Board) from 
a January 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey.  Subsequently, 
the case was transferred to the VA Regional Office (RO) in St. 
Petersburg, Florida.  At present, this appeal is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on his 
part.

The Board notes that in a VA form 21-4138 (Statement in Support of 
Claim) dated January 2002, the veteran raised the issue of 
numbness of the extremities secondary to his service-connected 
back disorder.  The veteran was denied service connection for 
peripheral neuropathy of the left upper extremity as secondary to 
his service-connected lumbosacral strain via an August 2002 rating 
decision of the RO in St. Petersburg, Florida.  In a letter dated 
in September 2002, the veteran specified that he was seeking 
service connection for disabilities of the lower extremities as 
secondary to his service-connected back disability.  Accordingly, 
the Board refers this claim back to the RO for further 
development. 


REMAND

In November 2000 the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-grounded 
claim and provides that VA will notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim and will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA has also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 2000, in 
view of the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

Pursuant to the VCAA, VA first has a duty to notify the appellant 
of any information and evidence necessary to substantiate his 
claim for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b).  Further, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility for 
furnishing evidence rests with the claimant.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

The Board finds that VA's redefined duties to notify and assist a 
claimant, as set forth in the VCAA, have not been fulfilled 
regarding the issue on appeal.  During the pendency of the 
veteran's appeal, there have been changes to the criteria 
governing the evaluation of spine disabilities.  The VA issued 
revised regulations concerning the sections of the VA Schedule for 
Rating Disabilities (Rating Schedule) that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And, recently, VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  Although the RO did provide the veteran with specific 
information concerning the September 26, 2003 revisions to the 
rating criteria for spinal disabilities via a March 2004 
supplemental statement of the case (SSOC), the RO did not provide 
the veteran with an examination which evaluated him under the new 
criteria.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).

The July 2002 VA examination report did not contain clinical 
findings addressing the revised rating criteria, which includes 
both orthopedic and neurologic criteria.  The veteran should be 
afforded VA orthopedic and neurologic examinations for his low 
back disability to consider the new September 2002 and September 
2003 spinal disorders rating criteria.  

Additionally, the RO on appeal should indicate whether "staged" 
ratings would be warranted for the veteran's low back disorder 
under Fenderson v. West, 12 Vet. App. 119 (1999).  Since the 
appeal arises from an initial rating decision which established 
service connection and assigned the initial disability rating, it 
is not the present level of disability that is of primary 
importance, but rather the entire period is to be considered to 
ensure that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of time 
based on the facts found.  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), as well as the 
holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002)).  The claims file 
must include documentation that there has been compliance with the 
VA's redefined duties to notify and assist a claimant as set forth 
in the VCAA and as specifically affecting the remaining issues on 
appeal.  In particular, the RO should inform the appellant of the 
type of evidence required from him to substantiate his claim for 
an increased initial evaluation for lumbosacral strain.  The 
appellant should also be informed that the RO will assist him in 
obtaining identified evidence, should he require such assistance.  
The claims file must include documentation that there has been 
compliance with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA and as specifically affecting 
the issue on appeal.

2.  The RO should contact the veteran and request that he provide 
a list of the names and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated him, and who 
possess records relevant to the veteran's low back disability 
since September 1998 to the present.  Provide the veteran with 
release forms and ask that a copy be signed and returned for each 
health care provider identified and whose treatment records are 
not already contained within the claims file.  When the veteran 
responds, obtain records from each health care provider he 
identifies (except where VA has already made reasonable efforts to 
obtain the records from a particular provider).  If these records 
cannot be obtained and there is no affirmative evidence that they 
do not exist, inform the veteran of the records that the RO was 
unable to obtain, including what efforts were made to obtain them.  
Also inform the veteran that adjudication of the claim will be 
continued without these records unless he is able to submit them.  
Allow an appropriate period of time within which to respond.  
Furthermore, the veteran should be specifically informed as to 
what portion of evidence he is required/expected to submit, and 
which portion of the evidence the VA would attempt to obtain in 
order to assist the veteran in substantiating his claims, per 38 
U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

3.  The RO should request that the veteran provide information as 
to the dates of any treatment relevant to his service-connected 
back disability at any VA Medical Center (VAMC) since September 
1998.  All identified treatment records from any reported VAMC 
dated from September 1998, to the present which are not already 
contained within the claims file should be obtained and associated 
with the claims file.  If the search for the above records has 
negative results, the claims file must be properly documented.  
Furthermore, the veteran should be specifically informed as to 
what portion of the evidence he is required/expected to submit, 
and which portion of the evidence the VA would attempt to obtain 
in order to assist the veteran in substantiating his claims.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

4.  Only after the development described above has been completed, 
the RO should make arrangements with the appropriate VA medical 
facility for the veteran to be afforded orthopedic and neurologic 
examinations to determine the nature and severity of his low back 
disability.  The claims file (including service medical records) 
and treatment records must be made available to, and be reviewed 
by, the examiner(s) in connection with the examination(s), and 
should so indicate in the report(s).  The examiner(s) should 
perform any tests or studies deemed necessary for an accurate 
assessment, including X-ray examination and range of motion 
studies expressed in degrees.  If range of motion studies 
demonstrate any limitation of motion, the examiner(s) should 
discuss whether the limitation may be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  The examiner(s) should specify any anatomical 
damage, and describe any functional loss, including the inability 
to perform normal working movements with normal excursion, 
strength, speed, coordination, and endurance.  The examiner(s) 
should specify any functional loss due to pain or weakness, if 
possible measured in degrees of limitation of motion, and document 
all objective evidence of those symptoms.  In addition, the 
examiner(s) should provide an opinion as to the degree of any 
functional loss likely to result from a flare-up of symptoms or on 
extended use.  The examiner(s) also should indicate whether there 
is unfavorable ankylosis; favorable ankylosis; stiffness, pain 
(whether or not it radiates), or aching in the area of the spine 
affected by residuals of injury or disease; muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reverse lordosis, or abnormal 
kyphosis; localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  The examiner(s) should identify the 
underlying pathologic process causing any low back pain.  

5.  Thereafter, the RO must review the claims folder and ensure 
that all of the foregoing development efforts have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  Remand 
instructions of the Board are neither optional nor discretionary.  
Full compliance with such instructions is mandated by law, per 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completion of the above, the RO should readjudicate the 
appellant's claim, including any additional evidence obtained on 
remand.  In particular, the RO's review of the veteran's back 
disability should include consideration of: the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2003) and Deluca v. Brown, 8 Vet. App. 
202 (1995); all revised regulations governing the evaluation of 
the musculoskeletal system, diseases and injuries of the spine, 
including intervertebral disc syndrome.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003), 38 C.F.R. § 4.71(a) Diagnostic Codes 5285 through 5295 
(prior to 2003) and Diagnostic Codes 5235 through 5243 (2003); as 
well as staged ratings under Fenderson, supra. 

The purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 C.F.R. § 
3.655 (2003).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this case, 
pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





